643 S.E.2d 586 (2007)
PRINTING SERVICES OF GREENSBORO, INC.
v.
AMERICAN CAPITAL GROUP, INC.
No. 599A06.
Supreme Court of North Carolina.
May 4, 2007.
Robertson, Medlin & Blocker, PLLC, by Stephen E. Robertson, Greensboro, for plaintiff-appellee.
*587 The Wescott Law Firm P.C., by Lynanne B. Wescott, Philadelphia, PA, for defendant-appellant.
Christopher G. Browning, Jr., Solicitor General; Gary R. Govert, Special Deputy Attorney General; and M. Lynne Weaver and Philip A. Lehman, Assistant Attorneys General, for Attorney General Roy Cooper, amicus curiae.
PER CURIAM.
AFFIRMED.